Exhibit 10.2





ATMEL CORPORATION


AMENDMENT NO. 2 TO AMENDED EMPLOYMENT AGREEMENT


This Amendment No. 2 to Amended Employment Agreement (the “Amendment”) is
entered into effective as of March 27, 2014, by and between Atmel Corporation
(the “Company”) and Steven Laub (“Executive”) and amends that certain Amended
Employment Agreement entered into effective as of May 31, 2009, by and between
the Company and Executive, as amended effective October 25, 2011 pursuant to
that certain Amendment No. 1 to Amended Employment Agreement (collectively, the
“Amended Employment Agreement”).


1.
Section 10(f) of the Amended Employment Agreement is hereby amended by deleting
the words “eighteen (18) months” therein and by inserting the words “twenty-four
(24) months” in their place and stead.



2.
Section 14 of the Amended Employment Agreement is hereby amended (a) by deleting
the words “2325 Orchard Parkway San Jose, CA 95131” therein and by inserting the
words “1600 Technology Drive San Jose, CA 95110” in their place and stead, and
(b) by deleting the words “Howard, Rice, Nemerovski, Canady, Falk & Rabkin 3
Embarcadero Center; Suite 700 San Francisco, CA 94111” therein and by inserting
the words “Arnold & Porter LLP 10th Floor Three Embarcadero Center San
Francisco, CA 94111” in their place and stead.



3.
Except as expressly amended by this Amendment, the Amended Employment Agreement
shall remain in full force and effect.



IN WITNESS WHEREOF, each of the parties has executed this Amendment, in the case
of the Company by a duly authorized officer, as of the day, month and year
written below.


 
COMPANY:


 
EXECUTIVE:


 
ATMEL CORPORATION
 
STEVEN LAUB


By:
/s/ Scott Wornow
 
/s/ Steven Laub


Name:
Scott Wornow
 
 
Title:
Senior Vice President and Chief Legal Officer
 
 
Date:
March 27, 2014
Date:
March 27, 2014





